
	

114 HR 115 IH: Freedom of Travel Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 115
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To prohibit the Transportation Security Administration from performing security screening
			 operations for surface transportation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Freedom of Travel Act of 2015.
		2.Limitation on authorities of the Transportation Security Administration
			(a)ProhibitionNotwithstanding any other provision of law, the Transportation Security Administration may not
			 perform security screening operations other than pursuant to sections
			 44901 and 44935 of title 49, United States Code.
			(b)Nullification of other Federal lawsAny Act authorizing the Transportation Security Administration to perform security screening
			 operations not described in subsection (a) shall have no force or effect.
			(c)VIPR teamsSection 1303 of Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112;
			 Public Law 110–53), and the item relating to such section in the table of
			 contents in section 1(b) of such Act, are repealed.
			
